Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered March 16, 1992, convicting him of robbery in the first degree and sexual abuse in the first degree, after a jury trial, and imposing sentence.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed on the defendant’s conviction of robbery in the first degree from 12V¿ to 25 years’ imprisonment to 8 to 16 years’ imprisonment; as so modified, the judgment is affirmed.
The record demonstrates that the defendant failed to establish a factual basis to support his contention that there existed undisclosed Rosario material (see, People v Poole, 48 NY2d 144, 149; People v Jones, 196 AD2d 559; cf., People v Adger, 75 NY2d 723). Accordingly, the trial court properly declined to conduct a hearing with respect to the defendant’s Rosario contention.
The defendant’s sentence was excessive to the extent indicated.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.